David schied Oi “'\6 DOf-PQOLQ 0

 

      
 

HE
P.o._BO>§ 13_78 F,HST COU§§%/§gppEAL
Nov1, Mlchlgan 48376 HOHQ,TQN TFXAS 5

248-347-1684
DEC 2 3 2015

chsToPHE.r
CLERK j A` PF"NE

12/19/15

 

  

Att_n: Mr. Christopher Prine, Clerk of the Cour_t
c/o Court of Appeals for the First District of Texas
301 Fannin Street

Houston, Texas 7700'2-2066

Re: First follow up to our detailed phone discussion on_lZ/ l/ 15; filing of documents in the Court
of Appeals; reqpest for return of time-stamped pages of documents being filed via SASE

Dear M_r. Prine_, l

`\
I am writing in an initial follow up to our conversation a couple of weeks ago with regard to the
status of the COA case, and your informing me about how to retrieve documents from over the
Internet as public records for copies of documents»- including the reported “Motion to Di`smiss”
filed by Appellee Robin Apostolakis that l told you was actually never “served” to me by any
means whatsoever. v

As usual, I have enclosed a SASE to be returned to me along with the enclosed significant cover
pages for each of the documents I am filing as listed on the attached “Ce'rtifz`cqte of Servz`ce.” ln
confirming your receipt of these documents in my filings, please take note as to which “exhibit”
you shall find the referenced documents if applicable I have attached eight (8) of the most
relevant pages that I ar_n filing and on which I am requesting time- -stamps on e_a'_ch-. These
documents match the six itemized documents m the Certificate of Service, with two others
reflecting the relevant information being filed that is not found on the cover pages of two of

` those filings. I ask that you promptly time-stamp and send back to me at- once. Thank you.

Please also note that I will be following _up further on other matters we discussed over the phone.-
I did want to get this instant “ResQonse.. .” to the Court right away to address the FACT that so
much time has gone by since Robin Apostolakis filed her “Motion to Dismiss” but failed to serve
me with that motion. My next submission should arrivejust before or just after Christmas Day.

Thank you.

Respectfully,
351